DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Deyle et al. (US Pub No. 2017/0225321) teaches newly amended claim language in [0121]-[0123].  See the below section for further analysis.  Matsumoto et al. (US Pub No. 2007/0257783) has been added to address newly added claim 14.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle et al. (US Pub No. 2017/0225321).
	Regarding claims 1, 11, and 12, Deyle teaches a suspicious person detection device configured to detect a suspicious person in a target area, the suspicious person detection device (See abstract and [0121]) comprising:
a selection unit configured to select different movement patterns among a plurality of movement patterns for the suspicious person detection device to move within the target area (See [0121], “The path of a patrolling robot can be predetermined (e.g., based on pre-selected patrol routes defined by a security policy), or can be dynamic (e.g., based on detected suspicious 
a detection unit configured to detect a moving object, by using a ranging sensor able to detect presence of the moving object movable in the target area (See [0073], [0077], [0124], and [0132]);
a determination unit configured to determine whether or not the detected moving object is a human being by using a human detection sensor able to detect a human being (See [0129]); and
an authentication unit configured to perform authentication of the detected moving object in a case that the detected moving object is determined to be a human being and including (See [0078] and [0129]),
an authentication information request unit configured to request the moving object to transmit authentication information by wireless communication (See [0078] and [0129].  Deyle does not explicitly teach that  the RFID reader on the robot requests identification from the RFID badge; however, a person of ordinary skill in the art would recognize that in order to gain identification information from the RFID badge, the reader would need to send a request authentication signal to the RFID badge.), and
an authentication determination unit configured to determine whether or not the moving object has the right of access to the interior of the target area based on a result of the wireless communication (See [0075], [0078], [0129] and [0139]-[0140]);
wherein the target area includes a plurality of sub-areas set within the target area, each sub-area having a corresponding security level (See [0122], which teaches multiples routes in a patrol.  [0122], “In some embodiments, the robot 100 patrols a route periodically, rotates 
the selection unit selects the different movement patterns of suspicious person detection device based on the corresponding security levels of the sub-areas (See [0121], “The path of a patrolling robot can be predetermined (e.g., based on pre-selected patrol routes defined by a security policy), or can be dynamic (e.g., based on detected suspicious activity, based on how recently an area was patrolled, based on a sensitivity or security associated with any area, based on a viewpoint/vantage point of an area, or based on any other security criteria).”).
Regarding claim 2, Deyle teaches wherein the authentication information is stored in a radio tag owned by the moving object, and the authentication information request unit is configured to request the radio tag to transmit the authentication information by performing the wireless communication utilizing RFID with respect to the radio tag (See [0078] and [0126]).
Regarding claim 3, Deyle teaches wherein the authentication determination unit is configured to determine that the moving object is the suspicious person in a case that the authentication information is not received in response to the transmission request (See [0146]).
Regarding claim 4, Deyle teaches an alarm output unit configured to output an alarm in a case that the authentication unit determines that the moving object is the suspicious person (See [0150] and [0187]).
Regarding claim 5, Deyle teaches a notification unit configured to perform notification to an outside, wherein the notification unit includes a distance acquisition unit configured to acquire a distance to the detected moving object, and a transmission unit configured to transmit the notification based on the acquired distance (See [0141]).
Regarding claim 6, Deyle teaches wherein the detection unit is configured to detect the presence of the moving object based on a comparison between a detection result of the ranging sensor and map information of the target area (See [0124]-[0125]).
Regarding claim 7, Deyle teaches a main body portion on which the suspicious person detection device is mounted; a drive device configured to move the main body portion; and a control unit configured to control the drive device (See abstract, Fig. 8, [0092]-[0093], [0110, and [0263]]).
Regarding claim 8, Deyle teaches wherein the target area includes a plurality of sub-areas, the robot further includes a selection unit configured to select one of movement patterns, from among a plurality of the movement patterns each defining a sequence of movements between at least some of the sub-areas among the plurality of sub-areas, and the control unit is configured to control the drive device in accordance with the selected one movement pattern (See [0121]-[0123]).
Regarding claim 10, Deyle teaches a check execution unit configured to run a check on an interior of the target area by using a sensor including at least one of the ranging sensor or the human detection sensor (See [0136]).
Regarding claim 13, Deyle teaches each movement pattern is selected in a predetermined sequence (See [0054] and [0057], “The security policy storage module 340 stores one or more security policies for implementation by the central system 210. A security policy can identify:… routes or paths through buildings or floors for one or more robots 100 to patrol and corresponding times for patrol.”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle as applied to claim 1 above, and further in view of Matsumoto et al. (US Pub No. 2007/0257783).
Regarding claim 14, Deyle does not teach that the determination unit further includes a learning model that outputs a determination result of whether the moving object is a human being based on at least one of a shape of temperature distribution in a thermal image of the object or a shape of the object contained in point group data received from the human detection sensor.

One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Deyle’s device to include Matsumoto’s detection method for accurate human detection regardless of the lighting conditions. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683